DETAILED ACTION
Claims 8-23 and 26-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 07/04/2018. It is noted, however, that applicant has not filed a certified copy of the GB1811014.8 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: See element 36 of Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Disclosure refers to item 34 as “exchange fabric” in at least [0064]. However in other instances of the disclosure item 34 is also referred to as “on-chip interconnect”, and “the interconnect”. Examiner respectfully suggests the Applicant to consider amending the specification for consistency purposes.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a gateway for interfacing”, “an accelerator interface for connection,… and configured to enable”, and “a gateway interface for connection” in claim 1 and claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-23 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
Claim 8 lines 1-2 recite “a gateway for interfacing” and “the gateway”. Further, line 6 recites “a gateway interface” and “the gateway”. As such, it is not clear to which gateway “the gateway” of line 6 refer to or if they are both one and the same. As such, this render the claim indefinite as it is not clear which gateway it is being referred to or if it is all meant to be a single gateway/interface. Examiner respectfully requests to Applicant to amend the claim to differentiate “a gateway for interfacing” and “a gateway interface” when further referred to. 
Claim 8 recites “a gateway for interfacing”, “a gateway interface”, “a second gateway”, and “a third gateway”. It is unclear from the context of the claim how are these gateways structurally linked/related to each other. Are “a gateway interface”, “a second gateway”, and “a third gateway” comprised within the gateway for interfacing? Do they belong in a different locations of the embodiments? For examination purposes, examiner interprets the limitations as hierarchical synchronization controllers.
Claims 9-19 are dependent on claim 8 and fail to cure the deficiencies set forth above. For instance, the preambles for these claims state “the gateway as claimed in claim […]” but it is unclear to which gateway it is being referred to (i.e., a gateway for interfacing or a gateway interface?)  Therefore, they are rejected under the same rationale above.
Claim 20 is a system type claim having similar deficiencies as claim 8 above. Therefore, it is rejected under the same rationale above.
Claims 21-23 are dependent on claim 20 and fail to cure the deficiencies set forth above. Therefore, they are rejected under the same rationale above.
Claim 26 is a method type claim having similar deficiencies as claim 8 above. Therefore, it is rejected under the same rationale above.
Claim 27 is a method/product type claim having similar deficiencies as claim 8 above. Therefore, it is rejected under the same rationale above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,258,699. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent provides more details about the structure of the gateway, they both essentially perform the same limitations.
The differences are bolded in the table below:
US Application 16/235,383
US Patent No. 11,258,699
8. A gateway for interfacing with a subsystem for acting as a work accelerator for a host system, the gateway comprising: 
an accelerator interface for connection to the subsystem and configured to enable transfer of batches of data between the subsystem and the gateway at pre-compiled data exchange synchronisation points attained by the subsystem; 
a gateway interface for connection to a second gateway, the gateway being configured to: 
receive a first synchronisation request indicating that the subsystem has attained a data exchange synchronisation point; and 
receive a second synchronisation request from the second gateway for the data exchange synchronisation point: and 
allow a synchronisation barrier to be passed by: 
aggregating the first synchronisation request and the second synchronisation request to form an aggregated synchronisation request, and transmitting the aggregated synchronisation request to a third gateway; OR
transmitting synchronisation acknowledgments to the second gateway and to the subsystem.

1. A gateway comprising:
one or more sync propagation circuits of the gateway, wherein the gateway is for interfacing at least one host with one or more subsystems for acting as work accelerators to the at least one host by processing data offloaded by the at least one host, the gateway enabling the transfer of data to and from the one or more subsystems at pre-compiled data exchange synchronisation points attained by the subsystems, which act as barriers between compute phases and exchange phases of the subsystems, wherein at least one of the sync propagation circuits is configured to:
receive one or more sync requests from one or more first paths in a sync network, the one or more sync requests being for a synchronisation to be performed between subsystems of the sync network at an upcoming pre-compiled data exchange synchronisation point;
in response to receipt of the one or more sync requests, propagate a plurality of sync requests in the sync network along different second paths; and
following propagation of the plurality of sync requests, receive from at least one of the different second paths at least one sync acknowledgement; and
in response to receipt of the at least one sync acknowledgment, propagate a sync acknowledgment along each of the one or more first paths from which the one or more sync requests were received.



Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,258,699. Although the claims at issue are not identical, they are not patentably distinct from each other because the functions performed by the operations of claim 8 of the instant application is same and obvious as the functions performed by the operation of claim 1 of the patent. The difference between the instant application and the patent is that the patent has more defined specific limitations for each of the steps of the claim further narrowing the limitation of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to read the broader claim of the instant application into the narrower limitations of the patent as the broader limitations are anticipated and encompass the narrower limitations of the patent.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,258,699 in view of Meyer et al. (US 2017/0262318 A1). 
	Patent ‘699 teaches the limitations as shown in the table above, The patent does not expressly teach aggregating the first synchronisation request and the second synchronisation request to form an aggregated synchronisation request, and transmitting the aggregated synchronisation request to a third gateway.
	However, Meyer teaches aggregating the first synchronisation request and the second synchronisation request to form an aggregated synchronisation request, and transmitting the aggregated synchronisation request to a third gateway ([0090] FIG. 8 shows an example of data flow during a discovery operation in a sync network 800 that has multiple levels of intermediate nodes. Each of the sync controllers ISC 832A, ISC 832B, BSC 814A, and BSC 814B is assigned a device ID, as shown next to the sync controller. In the network 800, all four sync controllers ISC 832A, ISC 832B, BSC 814A, and BSC 814B below the RSC 812 return a discovery response. When the sync network has multiple levels of intermediate nodes, an ISC, e.g., ISC 832A, may receive discovery response packets from multiple downstream sources, e.g., BSC 814A and ISC 832B. As discovery response packets move up toward the RSC 812, they pass through intermediate nodes where topological information for that link may be “chained” onto the discovery response packet, as shown in discovery response packet 838. [0092] As shown in FIG. 8, the discovery response packet 834 may be routed through the ISC 832A with device ID 0x22222222. The ISC 832A may add information to the packet payload indicating the number of the packet's ingress port and the device ID of the ISC 832A. For example, the ISC 832A may add a 32-bit value to the packet payload consisting of 12 bits of the number of the packet's ingress port, e.g., Port 1, and 20 bits of the device ID of ISC 832A, e.g., 0x22222222. The packet size field may be increased from 2 to 3, corresponding to the 32 bits added in the payload. The Sequence Number may be changed to the sequence number for the next packet to egress port 0. The modified discovery response packet 835 may then be routed toward the RSC 812 via egress port 0. [0093] The discovery response packet 836 originates at the BSC 814B with device ID 0x55555555. The discovery response packet 836 may be routed through two intermediate nodes ISC 832B and ISC 832A, each of which concatenate port and device ID information as shown in modified discovery response packets 837 and 838.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meyer with the teachings of ‘699 to aggregate responses from a hierarchy of controllers to ensure all dependent applications have been completed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  8-23 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 8, the claim limitations directed to receiving a synchronisation request indicating that the subsystem has attained a data exchange synchronisation point, receive a second synchronisation request from the second gateway and allow transmission of an aggregated request or transmitting acknowledgements, as drafted, recite functions that, under its broadest reasonable interpretation, cover functions that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “receive a first synchronisation request indicating that the subsystem has attained a data exchange synchronisation point” and “receive a second synchronisation request from the second…for the data exchange synchronisation point” to determine whether to allow a barrier to pass, as drafted, are functions that, under its broadest reasonable interpretation, recite the abstract idea of a mental process (e.g., gatekeeping).  The limitation encompasses a human mind carrying out the functions through observation, evaluation, judgment, and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas under Prong 1. 
            Under Prong 2, this judicial exception is not integrated into a practical application. The claims recite the following additional elements “a gateway for interfacing”, “a subsystem”, “accelerator”, “a host system”, “an accelerator interface”, “a second gateway”, and “a third gateway”. The “a gateway for interfacing”, “a subsystem”, “accelerator”, “a host system”, “an accelerator interface”, “a second gateway”, and “a third gateway” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Lastly, the additional element of “allow a synchronisation barrier to be passed by: aggregating the first synchronisation request and the second synchronisation request to form an aggregated synchronisation request, and transmitting the aggregated synchronisation request to a third gateway OR transmitting synchronisation acknowledgments to the second gateway and to the subsystem” fails to meaningfully limit the claim because it does not require any particular application of the recited “causing,” and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  See MPEP 2106.05(f).   Accordingly, the additional elements do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.   
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “a gateway for interfacing”, “a subsystem”, “accelerator”, “a host system”, “an accelerator interface”, “a second gateway”, and “a third gateway” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, the limitation “allow a synchronisation barrier to be passed by: aggregating the first synchronisation request and the second synchronisation request to form an aggregated synchronisation request, and transmitting the aggregated synchronisation request to a third gateway OR transmitting synchronisation acknowledgments to the second gateway and to the subsystem” does not require any particular application of the recited “causing” and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Accordingly, the claims are not patent eligible under 35 USC 101.

Regarding claims 9-19 further describe the hierarchical communication to determine whether a synchronization point has been reached to determine whether to transmit an acknowledgement and therefore considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Claim 20 is a system type claim having similar deficiencies as claim 8 above. Therefore, it is rejected under the same rationale above.

Claims 21-23 are dependent on claim 20 and fail to cure the deficiencies set forth above. Therefore, they are rejected under the same rationale above.

Claim 26 is a method type claim having similar deficiencies as claim 8 above. Therefore, it is rejected under the same rationale above.

Claim 27 is a method/product type claim having similar deficiencies as claim 8 above. Therefore, it is rejected under the same rationale above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, 15-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2017/0262318 A1) in view of Baldwin (US 5,042,000).

Regarding claim 8, Meyer teaches the invention substantially as claimed including a gateway for interfacing with a subsystem for a host system (Fig. 1 RSC 112; [0039] To synchronize the processing devices 102 (i.e., subsystem) and/or the host 111, the computing system 100 may include hierarchically organized synchronization (“sync”) controllers (i.e., gateway(s)). The sync controllers may include a first-level sync controller, referred to as the root sync controller (RSC) 112.), the gateway comprising: 
an interface for connection to the subsystem and configured to enable transfer of batches of data between the subsystem and the gateway at pre-compiled data exchange synchronisation points attained by the subsystem ([0003] The processing devices may include input and output ports for communication of data between each other. A processing device may need to synchronize with one or more other processing devices and/or a host in the computing system to process data and perform data transfers. [0035] Each of the processing devices 102A-H is configured to communicate data with other devices 102A-H of the computing system 100 and/or other computing devices such as a host 111. Data communication between different computing resources of the computing system 100 may be implemented using routable packets. A communication network 130 for data communication among processing devices 102A-H and the host 111 may be implemented using any known communication technology, for example, Gigabit Ethernet, or any other existing or future-developed communication technology. For example, each of the processing devices 102A-H may include bi-directional high-speed serial ports, such as 10 Giga bits per second (Gbps) serial ports, for data communication. [0037] The first processing device 102A and the second processing device 102B may need to synchronize to perform the data transfer. [0049] The BSC 114A compares the EFS register with the EFE register of tile 140A and determines that it has received sync indications from both processing devices 120A and 102B. The BSC 114A may then generate and send a sync notification that the sync process is complete to other devices.); 
a gateway interface for connection to a second gateway (Fig. 1, BSC 114B; [0040] For example, the BSC 114A and the processing devices 102A-102D may be implemented on a processor board, and the BSC 114B and the processing devices 102E-102H may be implemented on another processor board. [0041]), the gateway being configured to: 
receive a first synchronisation request indicating that the subsystem has attained a data exchange synchronisation point ([0051] When the processing device 102A determines that it has satisfied its sync criteria for the sync process, the processing device 102A sends a sync indication to the BSC 114A. The BSC 114A sets a flag in the EFS register of tile 140B to indicate that it has received a sync indication from the processing device 102A. The BSC 114A compares the EFS register with the EFE register to determine that it has received the sync indication from all components of the sync sub-region (here just device 102A). The BSC 114A sends a sync indication to the RSC 112 to indicate that it has received a sync indication from all components of its sync sub-region (i.e., the subsystem has attained a data exchange synchronisation point). The RSC 112 sets a flag in its EFS register of tile 120A to indicate that it has received a sync indication from the BSC 114A.); and 
receive a second synchronisation request from the second gateway for the data exchange synchronisation point ([0052] When the processing device 102E determines that it has satisfied its sync criteria for the sync process, processing device 102E sends a sync indication to the BSC 114B. The BSC 114B sets a flag in its EFS register of tile 141A to indicate that BSC 114B has received the sync indication from processing device 102E. The BSC 114B compares its EFS register with its EFE register of tile 141A and determines that it has received a sync indication all components of its sync sub-regions (here just device 102E). The BSC 114B sends a sync indication to the RSC 112 to indicate that it has received sync indication from all components of its sync sub-region. The RSC 112 sets a flag in its EFS register of tile 120A to indicate that it has received a sync indication from the BSC 114B. The RSC 112 compares its EFS register with its EFE register of tile 120A to determine that it has received sync indications from all components of the sync region.); and 
allow a synchronisation barrier to be passed by: 
aggregating the first synchronisation request and the second synchronisation request to form an aggregated synchronisation request, and transmitting the aggregated synchronisation request to a third gateway ([0090] FIG. 8 shows an example of data flow during a discovery operation in a sync network 800 that has multiple levels of intermediate nodes. Each of the sync controllers ISC 832A, ISC 832B, BSC 814A, and BSC 814B is assigned a device ID, as shown next to the sync controller. In the network 800, all four sync controllers ISC 832A, ISC 832B, BSC 814A, and BSC 814B below the RSC 812 return a discovery response. When the sync network has multiple levels of intermediate nodes, an ISC, e.g., ISC 832A, may receive discovery response packets from multiple downstream sources, e.g., BSC 814A and ISC 832B. As discovery response packets move up toward the RSC 812, they pass through intermediate nodes where topological information for that link may be “chained” onto the discovery response packet, as shown in discovery response packet 838. [0092] As shown in FIG. 8, the discovery response packet 834 may be routed through the ISC 832A with device ID 0x22222222. The ISC 832A may add information to the packet payload indicating the number of the packet's ingress port and the device ID of the ISC 832A. For example, the ISC 832A may add a 32-bit value to the packet payload consisting of 12 bits of the number of the packet's ingress port, e.g., Port 1, and 20 bits of the device ID of ISC 832A, e.g., 0x22222222. The packet size field may be increased from 2 to 3, corresponding to the 32 bits added in the payload. The Sequence Number may be changed to the sequence number for the next packet to egress port 0. The modified discovery response packet 835 may then be routed toward the RSC 812 via egress port 0. [0093] The discovery response packet 836 originates at the BSC 814B with device ID 0x55555555. The discovery response packet 836 may be routed through two intermediate nodes ISC 832B and ISC 832A, each of which concatenate port and device ID information as shown in modified discovery response packets 837 and 838.); OR
transmitting synchronisation acknowledgments to the second gateway and to the subsystem ([0052] The RSC 112 compares its EFS register with its EFE register of tile 120A to determine that it has received sync indications from all components of the sync region. The RSC 112 may then generate and send a sync notification that the sync process is complete to other devices, such as to the BSC 114A and the BSC 114B. After the BSC 114A receives the notification from the RSC 112, the BSC 114A may generate and send a notification that the sync process is complete to other devices, such as to the processing device 102A. After the BSC 114B receives the notification from the RSC 112, the BSC 114B may generate and send a notification that the sync process is complete to other devices, such as to the processing device 102E.).

	While Meyer teaches a host and a plurality of boards/subsystems comprised of processing devices, Meyer does not expressly teach wherein the processor boards are accelerators. 
	However, Baldwin teaches a subsystem for acting as a work accelerator for a host system and an accelerator interface (Col. 5, lines 8-12: FIG. 41 schematically shows a computer system including a host computer, a picture processor subsystem, and at least two numeric accelerator subsystems, linked by a main bus and two high bandwidth backplane busses;  Col. 8, lines 59 through Col. 9, line 11: interchanges data with the floating-point processor module 130 at synchronization points; Col. 43, lines 34-38: The assignments of the two banks are interchanged, under the control of handshaking logic, at synchronization points; Col. 104, lines 34-42: The host injects synchronization points between the transfers and the multiplication, to ensure that multiplication does not start until all the data is present in the data cache memory. The host is free to do other work instead of waiting for the accelerator subsystem. However, the host's operating system will normally require an explicit wait operation in order to synchronize with the accelerator subsystem.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baldwin with the teachings of Meyer to utilize accelerator subsystem to perform compute intensive tasks offloaded from a host system. The modification would have been motivated by the desire of improving computing capability.

Regarding claim 9, Meyer teaches wherein the gateway is a master gateway configured to transmit the synchronisation acknowledgments to the second gateway and to the subsystem without transmitting the aggregated synchronisation request to the third gateway (Fig. 3, Step 312 Is this sync controller the master controller of the sync process? Step 314 Yes, Transmit sync notification that the sync process is complete; [0076] If the sync controller is the master controller of the sync process, the sync controller may transmit sync notifications to the downstream components that are connected to the sync controller and participating in the sync process (314). The sync notifications may inform the downstream components that the sync process is complete.).

Regarding claim 11, Meyer teaches wherein the gateway is configured to allow the synchronisation barrier to be passed by: 
aggregating the first synchronisation request and the second synchronisation request to form the aggregated synchronisation request, and transmitting the aggregated synchronisation request to the third gateway ([0090] FIG. 8 shows an example of data flow during a discovery operation in a sync network 800 that has multiple levels of intermediate nodes. Each of the sync controllers ISC 832A, ISC 832B, BSC 814A, and BSC 814B is assigned a device ID, as shown next to the sync controller. In the network 800, all four sync controllers ISC 832A, ISC 832B, BSC 814A, and BSC 814B below the RSC 812 return a discovery response. When the sync network has multiple levels of intermediate nodes, an ISC, e.g., ISC 832A, may receive discovery response packets from multiple downstream sources, e.g., BSC 814A and ISC 832B. As discovery response packets move up toward the RSC 812, they pass through intermediate nodes where topological information for that link may be “chained” onto the discovery response packet, as shown in discovery response packet 838. [0092] As shown in FIG. 8, the discovery response packet 834 may be routed through the ISC 832A with device ID 0x22222222. The ISC 832A may add information to the packet payload indicating the number of the packet's ingress port and the device ID of the ISC 832A. For example, the ISC 832A may add a 32-bit value to the packet payload consisting of 12 bits of the number of the packet's ingress port, e.g., Port 1, and 20 bits of the device ID of ISC 832A, e.g., 0x22222222. The packet size field may be increased from 2 to 3, corresponding to the 32 bits added in the payload. The Sequence Number may be changed to the sequence number for the next packet to egress port 0. The modified discovery response packet 835 may then be routed toward the RSC 812 via egress port 0. [0093] The discovery response packet 836 originates at the BSC 814B with device ID 0x55555555. The discovery response packet 836 may be routed through two intermediate nodes ISC 832B and ISC 832A, each of which concatenate port and device ID information as shown in modified discovery response packets 837 and 838.); 
subsequently, receiving from the third gateway a further synchronisation acknowledgment, and in response to receipt of the further synchronisation acknowledgment from the third gateway, transmitting the synchronisation acknowledgments to the subsystem and the second gateway ([0052] When the processing device 102E determines that it has satisfied its sync criteria for the sync process, processing device 102E sends a sync indication to the BSC 114B. The BSC 114B sets a flag in its EFS register of tile 141A to indicate that BSC 114B has received the sync indication from processing device 102E. The BSC 114B compares its EFS register with its EFE register of tile 141A and determines that it has received a sync indication all components of its sync sub-regions (here just device 102E). The BSC 114B sends a sync indication to the RSC 112 to indicate that it has received sync indication from all components of its sync sub-region. The RSC 112 sets a flag in its EFS register of tile 120A to indicate that it has received a sync indication from the BSC 114B. The RSC 112 compares its EFS register with its EFE register of tile 120A to determine that it has received sync indications from all components of the sync region. The RSC 112 may then generate and send a sync notification that the sync process is complete to other devices, such as to the BSC 114A and the BSC 114B. After the BSC 114A receives the notification from the RSC 112, the BSC 114A may generate and send a notification that the sync process is complete to other devices, such as to the processing device 102A. After the BSC 114B receives the notification from the RSC 112, the BSC 114B may generate and send a notification that the sync process is complete to other devices, such as to the processing device 102E.).

Regarding claim 15, Meyer teaches wherein the gateway interface comprises a plurality of ports for connection to each of multiple other gateways, the multiple other gateways including the second gateway and the said third gateway (See Fig. 7, BSCs, RSCs, ISM, and PSM).

Regarding claim 16, Baldwin teaches comprising a gateway memory configured to store the batches of data (Col. 43, lines 34-38: banks), the gateway being further configured to: transmit a synchronisation acknowledgment to the subsystem (The master then waits until the slave responds with DTACK (data transfer acknowledge) to say it has taken the data (write operation) or has provided the data (read operation).); and transfer one or more of the batches of data to the subsystem following the transmission of the synchronisation acknowledgment (Col. 43, lines 34-38: The assignments of the two banks are interchanged, under the control of handshaking logic, at synchronization points; Col. 104, lines 34-42: The host injects synchronization points between the transfers and the multiplication, to ensure that multiplication does not start until all the data is present in the data cache memory.).

Regarding claim 17, Meyer teaches the gateway comprising a memory management engine configured to, prior to receipt of the first synchronisation request, execute instructions to retrieve the one or more of the batches of data from a further gateway ([0052] When the processing device 102E determines that it has satisfied its sync criteria for the sync process, processing device 102E sends a sync indication to the BSC 114B. The BSC 114B sets a flag in its EFS register of tile 141A to indicate that BSC 114B has received the sync indication from processing device 102E. The BSC 114B compares its EFS register with its EFE register of tile 141A and determines that it has received a sync indication all components of its sync sub-regions (here just device 102E). The BSC 114B sends a sync indication to the RSC 112 to indicate that it has received sync indication from all components of its sync sub-region. The RSC 112 sets a flag in its EFS register of tile 120A to indicate that it has received a sync indication from the BSC 114B. The RSC 112 compares its EFS register with its EFE register of tile 120A to determine that it has received sync indications from all components of the sync region. The RSC 112 may then generate and send a sync notification that the sync process is complete to other devices, such as to the BSC 114A and the BSC 114B. After the BSC 114A receives the notification from the RSC 112, the BSC 114A may generate and send a notification that the sync process is complete to other devices, such as to the processing device 102A. After the BSC 114B receives the notification from the RSC 112, the BSC 114B may generate and send a notification that the sync process is complete to other devices, such as to the processing device 102E.)..

Regarding claim 18, Meyer teaches comprising a processor configured to execute a synchronization instruction which defines a synchronization zone for which the synchronization barrier is effective ([0021] at least one memory having executable instructions that configure the processing device to perform operations; [0096] The processing device B may transmit the sync indication when the processing device B determines that sync criteria within the processing device B has been satisfied. For example, the sync criteria may be a processing cluster in the processing device B executing a particular instruction. When the processing cluster executes that instruction, the processing device B transmits the sync indication to a BSC at 901, and may cause device B or the processing cluster to sleep at 902.).

Regarding claim 19, Meyer teaches comprising a further accelerator interface different to the accelerator interface, wherein the gateway is configured to receive the first synchronisation request from the subsystem  over the further accelerator interface, and send further synchronisation acknowledgments to the subsystem over the further accelerator interface (Fig. 10, Steps 920, 925, 933, and 934).

Regarding claim 20, it is a system type claim having similar limitations as claim 8 above. Claim 27 further includes the following additional limitations “aggregating the first synchronisation request and the second synchronisation request to form an aggregated synchronisation request, and transmitting the aggregated synchronisation request to a third gateway, wherein the gateway and the third gateway form part of a synchronisation zone which forms with the accelerator a superstep of a stale synchronous parallel system; or transmitting synchronisation acknowledgments to the second gateway and to the subsystem”. Given that the combination above teaches the latter alternative limitation, the claim is properly rejected under the same rationale above for claim 8.

Regarding claim 21, Meyer teaches comprising the subsystem connected at the accelerator (processing device) interface of the gateway (Fig. 1, BSC 114a, 114b).
In addition, Baldwin teaches accelerators (Col. 104, lines 34-42: The accelerator subsystem).

Regarding claim 22, Meyer teaches comprising a further accelerator (processing device) connected to an accelerator (processing device)  interface of the third gateway (Fig. 7, Processing device 702E, BSC 714N).
	In addition, Baldwin teaches accelerators (Col. 104, lines 34-42: The accelerator subsystem).

Regarding claim 23, Meyer teaches further comprising: 
wherein at least one of: the gateway, the third gateway, and the subsystem comprises a processor configured to execute a synchronisation instruction which defines the synchronisation zone ([0021] at least one memory having executable instructions that configure the processing device to perform operations; [0096] The processing device B may transmit the sync indication when the processing device B determines that sync criteria within the processing device B has been satisfied. For example, the sync criteria may be a processing cluster in the processing device B executing a particular instruction. When the processing cluster executes that instruction, the processing device B transmits the sync indication to a BSC at 901, and may cause device B or the processing cluster to sleep at 902.)..

Regarding claim 26, it is a method type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale above.

Regarding claim 27, it is a media/product type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale above.

Allowable Subject Matter
Claims 10 and 12-14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gray et al. (US 2014/0006724 A1) EFFICIENT MEMORY MANAGEMENT FOR PARALLEL SYNCHRONOUS COMPUTING SYSTEMS. See at least [0003].
Lavigueur et al. (US 2017/0236053 A1) Configurable And Programmable Multi-Core Architecture With A Specialized Instruction Set For Embedded Application Based On Neural Networks. See at least [0025].
Rupe et al. (US 2011/0128563 A1) AUTOMATIC DEVICE-INDEPENDENT ADAPTATION OF PAGE DESCRIPTION LANGUAGE DATA STREAMS. See at least [0036].
Gupta et al. (US 2004/0156393 A1) Architecture And API For Of Transport And Upper Layer Protocol Processing Acceleration. See at least [0034].
Lustig et al. (US 2014/0240327 A1) FINE-GRAINED CPU-GPU SYNCHRONIZATION USING FULL/EMPTY BITS. See at least Abstract, [0012], [0011], [0014], [0015], and [0049].
Zhou et al. (US 2009/0322769 A1) BULK-SYNCHRONOUS GRAPHICS PROCESSING UNIT PROGRAMMING. See at least [0020].
Herbert (US 2021/0326175 A1) PARALLELISM IN SERIAL PIPELINE PROCESSING. See at least [0132].
Chen et al. (US 2018/0173574 A1) UPDATING INFERENCE GRAPH ABSENT NODE LOCKING. See at least [0008].
Patel et al. (US 2003/0023958 A1) Intermediate Language Accelerator Chip. See at least [0075], and [0102].
Baldwin (US 5,428,754) Computer System With Clock Shared Between Processors Executing Separate Instruction Streams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195